DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 elements “preparation unit”; “verification unit”; and “authentication unit”, which are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets for the corresponding structure, material, or acts that perform the claimed function. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 do not cure the deficiency of claim 1 and are rejected under 35 U.S.C. 112(b), for their dependency upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over Walenta et al. (US 2020/0351086), hereon referred to as Kataoka, in view of Malaney (US 2016/0191173), and hereon referred to as Malaney. 
	In regards to claims 1 & 11, Walenta discloses a quantum state preparation unit for preparing an authentication quantum state that is generated based on an authentication key previously shared with an entity (This Alice module and Bob module, and variations thereof, are suitable for embodiments of the system described herein. The Alice module transmits photons in quantum states over the quantum channel to the Bob module. Then, the controller of the Alice module and the controller of the Bob module communicate with each other over the authenticated synchronization and distillation channel, to resolve the data; Trusted node to transmit a key as the data encrypted by a quantum key at each hop, and decrypted and re-encrypted at the next hop. In so doing, present embodiments respect but are not limited by a single length of a quantum link, and respective data centers can be any number of hops and Trusted Nodes apart; Paragraphs 0066-0073.; and a quantum channel verification unit for transmitting a quantum state, generated by performing an operation using a prestored unique operator on the authentication quantum state, to a quantum measurement device (Using low density parity check (LDPC) syndrome decoder, privacy amplification, for example using Toeplitz hashing with random seeds, state preparation with random pulse pattern generation, parameter estimation with key comparison or sub-sampling, error verification with universal hashing with random seeds, and authentication with polynomial hashing and OTP encryption. The controller 306 may perform further tasks as readily devised; Paragraphs 0069-0074). 
	However, Walenta does not disclose verifying security of a quantum channel by using a result of Bell measurement and the authentication quantum state, the result of the Bell measurement being revealed by the quantum measurement device for the quantum state; and a quantum entity authentication unit for, when the security of the quantum channel is verified, authenticating the entity using the result of the Bell measurement and the unique operator. In an analogous art Malaney discloses verifying security of a quantum channel by using a result of Bell measurement and the authentication quantum state, the result of the Bell measurement being revealed by the quantum measurement device for the quantum state; and a quantum entity authentication unit for, when the security of the quantum channel is verified, authenticating the entity using the result of the Bell measurement and the unique operator (The disclosed quantum protocol outlined herein is aimed at networks in which the quantum channel utilizes fiber and the classical channel utilizes wireless communications; A deployment of the one-dimensional verification protocol uses equipment similar to that used in recent experiments on entanglement swapping; Determination of all four Bell states in the BSM process, an outcome needed for experimental deployment, has also been recently carried out. The results of such experiments indicate that a quantum location verification implementation; Possibilities beyond Bell state operators are available, such as operators having eigenstates that are such that only local measurements can prepare the states (e.g., certain operators having eigenstates which are non-maximally entangled states. Extensions to the use of a number of reference stations greater than two allow for higher-dimensional operators—operators can be non-symmetric (quantum states of different dimensions are output); Paragraphs 0113; 0142-0146; 0189). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Walenta, with the teachings disclosed by Malaney regarding verifying security of a quantum channel by using a result of Bell measurement and the authentication quantum state, the result of the Bell measurement being revealed by the quantum measurement device for the quantum state; and a quantum entity authentication unit for, when the security of the quantum channel is verified, authenticating the entity using the result of the Bell measurement and the unique operator. The suggestion/motivation of the combination would have been to provide additional security in quantum communications by using particles, including quantum mechanically entangled particles (Malaney; Paragraph 0002).
	In regards to claims 2 & 12, the combination of Walenta and Malaney discloses wherein the quantum state preparation unit separates the authentication quantum state into a verification state for verifying the security of the quantum channel and an authentication state for authenticating the entity (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Walenta and Malaney. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Walenta and Malaney, depending on the circumstances, without exercising any inventive activity).
In regards to claims 3 & 13, the combination of Walenta and Malaney discloses wherein the quantum channel verification unit verifies the security of the quantum channel depending on whether a quantum state, generated by performing the operation using the unique operator on the verification state, and a quantum state of the entity match the result of the Bell measurement (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Walenta and Malaney. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Walenta and Malaney, depending on the circumstances, without exercising any inventive activity).

In regards to claims 6 & 16, the combination of Walenta and Malaney discloses wherein the quantum measurement device reveals a result of Bell measurement by a detector reacting to an input quantum state, among multiple detectors, using a polarization beam splitter that receives the input quantum state (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Walenta and Malaney. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Walenta and Malaney, depending on the circumstances, without exercising any inventive activity).
In regards to claims 7 & 17 the combination of Walenta and Malaney discloses wherein the quantum measurement device is configured to, when two quantum states are input, decompose the two quantum states into four Bell states, and reveal the result of the Bell measurement from which coincidence measurement events in any one detector are excluded (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Walenta and Malaney. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Walenta and Malaney, depending on the circumstances, without exercising any inventive activity).
Allowable Subject Matter
Claims 4-5, 8-10, 14-15, 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495